Citation Nr: 1339769	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  07-31 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to an herbicidal agent.

2.  Entitlement to service connection for pancreatitis, to include as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for low back disability.


REPRESENTATION

The Veteran is represented by:  Texas Veterans Commission



ATTORNEY FOR THE BOARD

S. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to March 1980.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office located in Denver, Colorado.  During the pendency of this appeal, the Veteran's claims file was transferred to the Regional Office located in Houston, Texas (RO).  These claims were previously before the Board in March 2012 and December 2012, and were remanded on both occasions for additional development.  After a March 2013 supplemental statement of the case, the claims have been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In December 2012, the Board remanded each of the four above-captioned claims for additional development.  Among other instructions, the Board directed the RO to (1) request that the Veteran identify all VA and non-VA medical treatment providers who have treated him for any of the claimed disabilities during the pendency of this appeal; (2)  attempt to obtain records from the identified treatment providers, to specifically include treatment records from Dr. Fieman and the Medical Center of Aurora; (3) obtain written clarification from the Veteran as to whether he wished to withdraw his claim of entitlement to service connection for low back disability; (4) if he did not wish to withdraw said claim, schedule him for a VA examination; (5) and re-adjudicate the Veteran's claims.   If the benefits sought on appeal remained denied, the RO was to issue a supplemental statement of the case and give the Veteran and his representative an adequate opportunity to respond before remitting the claims to the Board.

In February 2013, the RO sent the Veteran a letter requesting that he submit a VA Form 21-4142, Authorization and Consent to Release Information, for each provider from whom he received treatment for the claimed disabilities, including Dr. Fieman and Medical Center of Aurora.  To date, no response from the Veteran has been received by VA.  

In March 2013, the RO sent requests for the Veteran's records demonstrating treatment at the Little Rock, Arkansas VA Medical Center, dated on June 10, 2009; at the Denver; Colorado VA Medical Center, dated from March 13, 2007 to September 28, 2008; and at the Houston, Texas VA Medical Center, dated from October 10, 2008 to December 8, 2010.

Also in March 2013, the RO contacted the Veteran telephonically to ascertain whether he wished to withdraw his claim of entitlement to service connection for low back disability.  The RO stated that the Veteran responded in the affirmative.

The RO then issued a supplemental statement of the case in March 2013 wherein it erroneously determined that the Board, in December 2012, did not remand the issues of entitlement to service connection for diabetes mellitus, type II, hypertension, or pancreatitis, and that each of these issues would be subsequently addressed by the Board.  Therefore, the RO did not re-adjudicate these three issues.  Additionally, the RO determined that it considered the Veteran's claim of entitlement to service connection for low back disability to be abandoned because the Veteran did not appear for a VA examination and verbally withdrew the claim.  The case was then returned to the Board.

Where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Based on a review of the Veteran's claims file, the Board finds that the RO has not substantially complied with the December 2012 remand directives.

First, in order for a veteran to withdraw a claim properly, the withdrawal must be in writing or obtained via testimony during a Board hearing.  38 C.F.R. § 20.204 (2012).  Subsequent to the December 2012 remand, the RO telephonically contacted the Veteran in order to obtain clarification as to whether he wished to withdraw his claim of entitlement to service connection for low back disability.  The RO did not obtain a written withdrawal from the Veteran and, thus, the claim was not properly withdrawn and is still pending before VA.

In July 2013, the Board sent the Veteran a letter requesting that he provide written clarification as to whether he wished to withdraw his claim of entitlement to service connection for low back disability.  This letter was returned to the Board, stamped as "undeliverable" due to the expiration of a forwarding service.  In October 2013, the Board resent the letter to the Veteran's new address of record.  In these letters, the Veteran was notified that, unless a written withdrawal was received, VA would consider his claim on the merits.  To date, no response to the October 2013 letter has been received and the letter was not returned as undeliverable.  As such, VA must consider the Veteran's claim of entitlement to service connection on the merits.

However, pursuant to the December 2012 remand, the RO was required to schedule the Veteran for a VA examination concerning his claimed low back disability if the claim was not withdrawn.  Given that neither the RO nor the Board obtained a withdrawal from the Veteran that satisfied the regulatory requirements for withdrawal, the Veteran, effectively, did not withdraw his claim of entitlement to service connection for low back disability.  The Board found no indication in the record that the Veteran was scheduled for a VA examination pertaining to his claimed low back disability subsequent to the December 2012 remand.  As such, in order to ensure compliance, the Board finds that another remand is required in order for the RO to schedule the Veteran for a VA examination concerning his claimed low back disability.  Stegall, 11 Vet. App. 268.

Second, contrary to the RO's conclusion in the March 2013 supplemental statement of the case, the Board remanded the Veteran's claims of entitlement to service connection for diabetes mellitus, type II, hypertension, and pancreatitis in December 2012.  Therein, the Board specifically instructed the RO to re-adjudicate these claims after it had undertaken all of the requested development.   Because the RO did not do so, the Board finds that the RO failed to substantially comply with the December 2012 remand and, thus, a remand is required.  Id.

The Board would like to take this opportunity to remind the Veteran that, corresponding to VA's duty to assist him in obtaining information is a duty on the part of the Veteran to cooperate with VA in developing his claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one- way street").  VA's duty must be understood as a duty to assist the Veteran in developing his claims, rather than a duty on the part of VA to develop the claims with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO must schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any present low back disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service treatment records, the examination results, and the Veteran's assertions, the examiner is requested to determine the presence of any low back disability.  If any such disability is present, the examiner must render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any low back disability is related to the Veteran's active duty, to specifically include the Veteran's inservice treatment for back pain in October 1972, March 1976, and August 1976, as well as his reports of recurrent back pain at the time of his October 1979 separation examination.  In making this determination, the examiner must consider the August 2005 private treatment record containing a diagnosis of sacroiliac joint strain.

The examiner should provide a thorough rationale for any opinion rendered.

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for the VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, all four of the Veteran's above-captioned claims must be readjudicated.  If any benefits sought remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

